Title: To John Adams from Elbridge Gerry, 26 January 1801
From: Gerry, Elbridge
To: Adams, John



Dear Sir
Cambridge 26th Jany 1801

I am honored by your confidential letter of the 30th of Decer, & am sorry that any event should render it uncertain, whether you shall appoint Consuls to France. that Mr Lee, amidst the interfering applications of so many candidates, should be represented to the President as a Jacobin, is not to my mind, in this epoch of intrigue, slander, injustice, unexpected or extraordinary. but I am warranted to assure you, viz, that so far has Mr Lee been from being busy in a late election & voting on the wrong side, as that he has never attended a town meeting, or voted for a member of Congress, or of the state Legislature, since his return from France, or interested himself directly or indirectly in their elections. the term Jacobin is made to mean any & every thing, & is applyed to any & every body, according to the veiws of a faction, whose enmity has not been confined to Mr Lee, or myself, but has been extended to the President, for the most important and meritorious act of his administration... having taken the liberty to present to your notice, a person who has ever appeared to me to bear an upright, worthy, & honorable character, I have tho’t it my duty to remove all undue impressions, according to the best information which I have been able to attain; wishing most sincerely that truth may prevail, & that the wickedness of the wicked may come to an end.
My hopes & wishes in regard to the election, that you & Mr Jefferson should be chosen, are defeated; & the next best issue, in my mind, is, that the latter should be your successor. that you would have failed in the Carolina votes, had federalists been electors, I have no doubt; & at a convenient opportunity, will submit the information I have received, & my reasons on the subject. these being conclusive in my mind, I think every one, who had the same object in veiw, & has the same conviction, must rejoice, that you have not been superceded by the duplicity of professed friends, managed by the intrigues & artifice, of your most open & inveterate enemy.—if You, Sir, with the most extensive veiws, the most minute information, & the most thorough experience of our political concerns, are at a loss “to ascertain what course it is we steer, & to what harbour we are bound,” it would be presumption in me to risk an opinion, on the subject: future events must determine the issue. thus much, however, I am at no loss to conjecture, that altho’ the elevation to the chair of Mr Burr, if accomplished, will be perfectly constitutional, & will demand the support of every friend to the Union, it will serve to increase the exasperation, which has threatened it’s destruction: & if faction in our counsels, should so far prevail as to prevent the choice of either of the candidates, it will present to our veiw, the dreary prospect of a political convulsion.
The solid consolation which you must derive from your surviving sons, established as they are “in the habits of virtue & industry,” & in the merited affections of their fellow citizens, is a blessing enjoyed by few; & is a subject of constant gratitude to that beneficent Being, who has furnished you with a sovereign balm for your affliction.
Pray remember Mrs Gerry & myself in the most respectful terms to your Lady, & permit me, with renewed assurances of the most perfect / respect & attachment, to remain, my / dear sir, your sincere friend, & obedt sert
E Gerry